DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3, 5, 7, 15, 17-18, and 20-24 are pending and will be examined on the merits.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
An ABSS search (prior art and interference) was performed for the recited CDR sequences.  No prior art was identified for an antibody comprising the CDR sequences of SEQ ID NOs:3-8.  The table below shows the closest prior art with the highest homology with the instant claimed CDR triplets.      

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


	SEQ ID NOs 3, 4 and 5 and SEQ ID NOs 6, 7 and 8 were determined to be free from prior art because the sequence search results of the instant fused SEQ ID NOs 3, 4 and 5 and fused SEQ ID NOs 6, 7 and 8 show that the closest prior art does not teach antibodies that bind to CEACAM6.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 3, 5, 7, 15, 17-18, 20-24 are allowed. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571(272)-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN L VAN DRUFF/               Examiner, Art Unit 1643        

/JULIE WU/               Supervisory Patent Examiner, Art Unit 1643